Per Curiam:
The learned judge below instructed the jury that, “ If you find that the yacht was specifically pledged, and continued so, and was sold by the defendant for more than enough to pay the plaintiff, the defendant must account to the plaintiff for the sum so received. The claim that the defendant has, out of the price received, paid bills of the club, and for supplies to the yacht, is no defence, and cannot be allowed as a set-off.” This charge was entirely accurate, and, as the jury have found in favor of the plaintiff all the facts referred to in the charge, there is no more to be said.
Judgment affirmed.